Exhibit 10.1

 

SECOND AMENDMENT TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT

 

TO:         Xplore Technologies Corporation of America (“Seller”)

 

Reference is made to the Accounts Receivable Purchasing Agreement between Seller
and Purchaser, dated December 10, 2009 as from time to time amended (the
“ARPA”).  All terms defined in the ARPA shall have the same meaning herein as in
the ARPA.

 

Notice of Amendment is hereby given of the following changes to Section 1.15 of
the ARPA which shall now read as follows:

 

“Eligible Account” — an Account which is acceptable for purchase as determined
by Purchaser in the exercise of its sole judgment and determination and as set
forth in a duly executed and delivered AR Purchase Certificate.  Eligible
Accounts include all sales in North America.  Sales outside of North America
shall also be considered eligible subject to the following conditions:

 

a.                                       Total gross balance of Accounts from
sales outside North America exceeding $1,200,000 shall be deemed ineligible.

 

b.                                      Total gross balance of Accounts from
sales outside North America that exceed 55% of total Eligible Accounts will be
considered ineligible.

 

c.                                       For any individual Account Debtor
balance of Accounts from sales outside of North America that exceeds $60,000,
the Seller shall have purchased credit insurance to cover amounts or balances
exceeding $60,000 for each individual Account Debtor Account balance.  If such
Accounts are not covered by credit insurance, such Accounts can be considered
for eligibility on a case by case basis at the sole judgment and determination
of the Purchaser.

 

Notice of Amendment is hereby given of the following addition to Section 1 of
the ARPA which shall now be included as Section 1.35a with the intent to be
inserted between Section 1.35 and Section 1.36.  Section 1.35a shall read as
follows:

 

“Specific Excess Reserve Purchase or “SERP” - From time to time, the Seller may
request the purchase of Accounts that would otherwise result in a Reserve
Shortfall.  Seller must request a SERP in conjunction with the submittal of an
AR Purchase Certificate. If granted by Purchaser, each SERP must be cured and
repaid weekly in conjunction with the submittal

 

1

--------------------------------------------------------------------------------


 

of the AR Purchase Certificate.  The maximum amount of each SERP is the lesser
of the following:

 

a.                                       $200,000;

 

b.                                      An amount no greater than 5% of eligible
inventory, defined as the Seller’s inventory on hand that turns less than 120
days; or

 

c.                                       An amount approved at the sole
discretion of the Purchaser.

 

 

Dated:

February 23, 2011

 

 

 

 

 

DSCH CAPITAL PARTNERS, LLC

 

 

D/B/A FAR WEST CAPITAL

 

 

 

 

 

 

 

 

 

 

BY:

/s/Brian Center

 

 

 

Brian Center, C.O.O.

 

 

 

 

 

 

Acknowledged, Accepted and Agreed on the date above first written by:

 

 

 

 

 

 

Xplore Technologies Corporation of America

 

 

 

 

 

 

 

 

 

 

BY:

/s/Michael J. Rapisand

 

 

Name:

Michael J. Rapisand

 

 

Title:

Chief Financial Officer

 

2

--------------------------------------------------------------------------------